The opinion of the Court was delivered by
Johnstone, J.
The terms of the bond are certainly not very happy, but they are not so entirely unmeaning as to avoid the instrument, and reduce it to a nullity. I am of opinion that they are sufficient to constitute a bail-bond. As the uncertainty of the instrument seems to have been the only ground of the nonsuit, and no other defect is pointed out, I am of opinion that it should be set aside; and it is so ordered.
Motion granted.
O’Neall, 0. J., concurred.

Motion granted.